Citation Nr: 1106192	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
adjustment disorder, and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

The Board notes that the RO has adjudicated the issue as 
entitlement to service connection for PTSD.  However, the medical 
evidence of record reveals diagnoses of depression, not otherwise 
specified, and adjustment disorder, in addition to PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Therefore, the Board has recharacterized the 
issue as shown on the first page of this decision and 
acknowledges that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
acquired psychiatric disorders, to include PTSD, depression, not 
otherwise specified, and adjustment  disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran claims that he is entitled to service connection for 
an acquired psychiatric disorder, to include PTSD, depression, 
not otherwise specified, and adjustment disorder, as a result of 
combat exposure while serving with the 70th Combat Engineers 
Brigade in the Republic of Vietnam.  Such combat exposure was 
acknowledged by VA in the September 2008 rating decision.

The Board first finds a remand is necessary in order to obtain 
outstanding VA treatment records not contained in the Veteran's 
claims file.  Specifically, a May 2008 private examination report 
from W.A., the Veteran's psychologist, shows that he mentioned 
that he received individual mental health counseling at the 
Viera, Florida, VA Outpatient Clinic.  In addition, the Veteran's 
September 2008 VA examination report notes that he received VA 
treatment from 2007 to March 2008 for diagnosed adjustment 
disorder, anxiety, and depression.

While the September 2008 rating decision and the April 2009 
Statement of the Case reference that the RO reviewed treatment 
records from the Viera VA Outpatient Clinic dated from April 1999 
to September 2008, such records do not appear to be contained in 
claims file.  Accordingly, a remand is necessary to obtain these 
records and to associate them with the Veteran's claims file.  
Furthermore, any additional records from the Viera VA Outpatient 
Clinic relevant to treatment for any acquired psychiatric 
disorder should be obtained and considered.

The Board further finds a remand necessary in order to obtain 
outstanding private treatment records.  Specifically, W.A.'s May 
2008 examination report noted that the Veteran reported that he 
received individual mental health treatment in 1992 from "Jerry 
in Merritt Island."  Accordingly, a remand is required in order 
to provide him the opportunity to identify said treatment 
provider's full name, location, and dates of treatment.  In 
addition, as the last submission from W.A. was from November 
2008, any additional treatment records from W.A. pertaining to 
any acquired psychiatric disorder should be obtained and 
associated with the file.  

The Board also finds a remand necessary in order to provide the 
Veteran with a VA examination.  In this regard, the Veteran's 
September 2008 VA examination report reflects that he had a 
history of diagnoses of PTSD and adjustment disorder.  However, 
the diagnosis was subclinical PTSD, which showed some symptoms, 
but not enough to make a current PTSD diagnosis.  The Veteran was 
also diagnosed with depression, not otherwise specified, it was 
unclear as to its cause.  The examiner then compared the prior 
adjustment disorder diagnosis with the PTSD diagnosis reflected 
in W.A.'s May 2008 report, noting, erroneously, that W.A.'s May 
2008 report diagnosed the Veteran with antisocial personality 
features (the report, in actuality, reflected a deferred 
diagnosis of antisocial personality features).  The VA examiner 
went on to state that she was unclear how there could be such a 
difference in the assessments from people treating the Veteran.  
Finally, the VA examiner noted the Veteran's extensive history of 
drug and alcohol abuse.  The Board notes that since the September 
2008 VA examination, the Veteran submitted an additional 
statement from W.A. in November 2008 reiterating the bases for 
the Veteran's PTSD diagnosis.

However, as the evidence is unclear as to the Veteran's current 
diagnosis, and the extent his service, to include combat 
experiences, had on such diagnosis, a new examination is 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
examiner should identify all currently diagnosed acquired 
psychiatric disorders and offer an opinion as to whether any 
diagnosed disability is etiologically related to service.  In 
addition, the VA examiner should discuss the Veteran's prior 
history of alcohol and drug abuse and to what extent they have 
been aggravated or made worse by his period of active service, to 
include his acknowledged combat stressors.   

Accordingly, the case is REMANDED for the following action

1.  The RO/AMC shall obtain copies of VA 
treatment records from the Viera VA 
Outpatient Clinic missing from the file.  
Such records should include, but not be 
limited to, records dated April 7, 1999, 
to present, and any treatments for an 
acquired psychiatric disorder.  All 
records obtained should be associated with 
the file.  

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  The RO/AMC shall afford the Veteran an 
opportunity to provide further information 
regarding his treatment from "Jerry in 
Merritt Island."  Specifically request 
that the Veteran identify the treatment 
provider's full name, address, and dates 
of treatment.  In addition, request that 
the Veteran identify any additional any 
treatment records relevant to any acquired 
psychiatric disorders from W.A.  After 
securing any necessary authorization from 
him, all identified records must be 
obtained.

If any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination 
to determine the nature and etiology of 
any current acquired psychiatric disorder.  
The claims file, to include a copy of this 
Remand, must be made available to, and be 
reviewed by the examiner, and such review 
should be noted in the examination report.  
Any indicated evaluations, studies, and 
tests should be conducted.  

The examiner should identify all of the 
Veteran's current acquired psychiatric 
disorders that meet the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) criteria.

For each currently diagnosed acquired 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that any such 
disorder is related to the Veteran's 
period of active service, to include his 
conceded combat stressors.  

In offering any opinion, the examiner must 
consider the full record, to include any 
diagnosis of an acquired psychiatric 
disorder, as well as any treatments 
received for any acquired psychiatric 
disorder.

In addition, the examiner should discuss 
the Veteran's prior history of alcohol and 
drug abuse and opine as to what extent 
they have been aggravated or made worse by 
the Veteran's service, to include his 
conceded combat stressors.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


